Citation Nr: 1035725	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, claimed as a heart condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was last before the Board in May 2010, when it was 
remanded to afford the Veteran a Board hearing.  A 
Videoconference Board hearing was scheduled for July 16, 2010, 
and the Veteran failed to appear.  The Veteran has not filed a 
motion for a new hearing.  Accordingly, the case will be 
processed as though the request for a hearing has been withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that 
the Veteran incurred a heart condition, including 
arteriosclerotic heart disease, in service, that a heart 
condition, including arteriosclerotic heart disease, is otherwise 
attributable thereto or that arteriosclerosis manifested to a 
compensable degree within the first post-service year.  


CONCLUSION OF LAW

Service connection for a heart condition, including 
arteriosclerosis, is not established.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2007. 

VA has obtained the Veteran's service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
physical examination, and obtained a medical opinion as to the 
etiology of his claimed disability.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examination obtained in this case is adequate.  It was predicated 
on a substantial review of the record and medical findings, and 
considered the Veteran's complaints and symptoms.  Accordingly, 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the service connection issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Regulation provides that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

To rebut the presumption of sound condition for conditions not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23027 (May 4, 2005). Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).
Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain disabilities, including arteriosclerosis, if 
the disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 
3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran received an enlistment examination in January 1974.  
At this time his heart (thrust, size, rhythm, sounds) was noted 
as normal.  He did, however, acknowledge having had shortness of 
breath, pain or pressure in the chest, palpitation or pounding 
heart and heart trouble at entrance.  See January 1974 report of 
medical history. 

In mid-February 1974 the Veteran presented at the medical clinic 
with a complaint of intermittent chest pains for one year 
associated with lifting and deep breathing, noted as probably 
muscular in nature.  A one year history of exertional left 
precordial chest pain, associated with dyspnea was noted.  It was 
noted that the Veteran was, prior to service, able to play high 
school sports and that he had no problems during the first 5 
weeks of basic training, but he was then unable to perform 
physical training without chest pain.  Examination resulted in an 
impression of aortic valvular disease with aortic stenosis and 
insufficiency.  

Two days after the Veteran's initial complaint of intermittent 
chest pain, he was seen in cardiology.  A cardiologist diagnosed 
very mild aortic stenosis and recommended that the Veteran return 
and complete basic training. 
In early March 1974 the Veteran was again seen by a cardiologist.  
See March 5, 1974, clinical record.  The record associated with 
this consultation notes that the Veteran was able to complete 
basic training, but was having chest pains with shortness of 
breath with activity.  The Veteran admitted being anxious and 
homesick at this time.  Physical examination resulted in an 
impression of a mild aortic systolic murmur, which was found to 
be not responsible for the Veteran's symptoms.  An impression of 
anxiety/hyperventilation was assessed and a referral to mental 
hygiene was recommended.  A mental hygiene clinic note dated the 
same day as the cardiology visit notes a diagnosis of anxiety, 
situational reaction.  

The Veteran received a separation examination in November 1975.  
Clinical evaluation of the heart revealed a grade II/VI mid-
systolic ejection murmur at the 2nd intercostals space radiated 
to carotids.  His psychiatric state was normal at this time.

In furtherance of substantiating a claim for service connection 
of a low back disability, the Veteran was provided a VA general 
medical examination in November 1994.  Cardiovascular examination 
showed a normal sinus rhythm, without murmurs, splits, rubs or 
other adventitious sounds. 

Following the Veteran's discharge, there appears no clinical 
evidence regarding any cardiac problems until November 2004.  A 
November 2004 record from the Ephraim McDowell Regional Medical 
Center documents a reported history of a two week history of 
increasing shortness of breath with a contemporaneous diagnosis 
of bibasilar, right greater than left, pneumonia.  Also suspected 
was questionable congestive heart failure.  The Veteran was 
admitted to this facility and further examination resulted in an 
impression of coronary artery disease.  The Veteran underwent a 
cardiac catheterization shortly after his admission.  The records 
associated with this admission note risk factors of hypertension, 
hyperlipidemia, "male," and "tobacco."  

In conjunction with his admission the Veteran underwent an 
echocardiogram on November 2, 2004.  This testing resulted in an 
impression of overall normal left ventricular systolic function, 
concentric left ventricular hypertrophy and mild mitral 
regurgitation.  

Subsequent records from this provider, as well as other 
providers, note a similar history, as well as an old myocardial 
infarction, but none purport to attribute the Veteran's heart 
condition to service, including the grade II/VI mid-systolic 
ejection murmur at the 2nd intercostals space radiator to 
carotids noted at discharge.  They also note a history of cardiac 
catheterization in 2006.

In furtherance of substantiating his claim the Veteran was 
provided a VA examination of the heart in January 2008.  The 
examiner noted that the claims file had been reviewed and 
outlined the Veteran's in-service history, as well as the 
Veteran's post-service cardiac history, particularly beginning in 
November 2004.  At the time of the examination, the Veteran 
reported a history of pain in his chest his whole life, which he 
described as being "like an electric shock."  He reported that 
he had his first myocardial infarction in 1985, at which time he 
was prescribed nitroglycerin, as needed.  Thereafter, he related 
no significant history, until the aforementioned 2004 admission.  
He related that since bypass surgery in 2004 he had less episodes 
of chest pain, but described continuing "pain like an electric 
fence shock" on a weekly basis. 

Based upon a review of the Veteran's records, as well as 
examination thereof, the examiner concluded that the Veteran's 
current heart condition was not caused by or a result of chest 
pains and valvular heart disease with aortic stenosis and 
insufficiency noted in service.  The examiner noted that between 
1974 and 2004 there appeared no documented history of heart 
problems.  The examiner also concluded that the Veteran did not 
then have valvular heart disease with aortic stenosis, 
highlighting the results of the aforementioned November 2, 2004, 
echocardiogram.  It was noted that coronary artery disease was a 
condition in which plaque builds up inside the coronary arteries 
and that plaque is made up of fat, cholesterol, calcium and other 
substances.  The examiner documented that research suggested that 
coronary artery disease starts when certain factors damage the 
inner layers of the arteries, including smoking, high amounts of 
fats and cholesterol in the blood, high blood pressure and high 
amounts of sugar due to insulin resistance or diabetes.  Based 
upon the finding that the Veteran did not have valvular heart 
disease with aortic stenosis, the examiner concluded that the 
Veteran's heart condition was not caused by or a result of the 
valvular heart disease with aortic stenosis noted in service.  

In a July 2008 statement the Veteran expressed his disagreement 
with the denial of his claim.  He noted that he was diagnosed 
"with heart trouble" while in service and was offered a medical 
discharge, which he refused.  He explained that he still had 
heart trouble.  

Analysis

In light of the Veteran's in-service report of having a history 
of chest pains and other symptoms since childhood, the Board will 
first whether or not the presumption of soundness is applicable 
in this case.  In this case, objective evidence of a heart 
disability was not shown on clinical evaluation at entry into 
service, and a mere self-report of a preservice condition 
recorded at the time of examination does not constitute an actual 
notation of such condition.  Miller v. West, 11 Vet. App. 345, 
348 (1998) (holding that a veteran's self-report that he had 
previously suffered from 'depression or excessive worry' prior to 
service was insufficient to rebut the presumption of soundness as 
was found in 38 U.S.C.A § 1111); see Crowe v. Brown, 7 Vet. App. 
238, 246 (1995). Consequently, the Board finds that a 
cardiovascular disorder was not noted upon enlistment.

The Board recognizes that, within less than two months of 
entering service,  the Veteran complained of chest pain, and that 
he was given a diagnosis of valvular heart disease.  However, 
subsequent evaluation of the Veteran indicate that he had a grade 
II/VI mid-systolic ejection murmur at the 2nd intercostals space 
radiated to carotids.  Most significantly, the service treatment 
records reveal that the Veteran's complaints of pain in his chest 
and shortness of breath were ultimately attributed by his health 
care providers in March 1974 to an anxiety reaction, rather than 
this clinical finding.  It was specifically found that the heart 
murmur was not responsible for his symptoms, and, in fact, was 
asymptomatic.  Thus, although the Veteran was clearly treated for 
symptoms of chest pain almost immediately after entry, such 
complaints were found to be of non-cardiac origin, and the 
documented in-service heart murmur was found to be of no clinical 
significance.  In essence, the Board believes that the ultimate 
clinical findings reached in February 1974 and March 1974 suggest 
that the heart murmur was found by his examiners to be akin to a 
mere laboratory finding, which is not considered a disability.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (noting that the term 
"disability' as used for VA purposes refers to impairment of 
earning capacity).  The Board believes that the examiners' 
conclusions are supported by the fact that, following the 
discovery of the murmur, that the Veteran was able to complete 
his basic training without difficulty.  As will be discussed in 
greater detail below, their contemporaneous conclusions also 
appear consistent with those of the recent VA examiner, who 
reviewed the file in January 2008, and concluded that none of the 
in-service findings are related to the Veteran's current 
cardiovascular disease.

Accordingly, as the in-service findings noted shortly after entry 
into service do not demonstrate an actual cardiovascular 
disability, the Board concludes that the evidence does not 
clearly and unmistakably establish a preexisting disability.  38 
U.S.C.A. § 1111.  Therefore, the presumption of soundness 
applies.

Furthermore, as to whether those findings suggest the onset of a 
disease in service, or whether his current heart disease is 
otherwise related to those findings, the Board again notes the 
service medical records establishing that his complaints were 
found to be of non-cardiac origin, and that the documented in-
service heart murmur was found to be asymptomatic and of no 
clinical significance.  As noted, this assessment appears 
consistent with the findings of the January 2008 VA examiner, who 
concluded that the Veteran's in-service heart murmur did not 
cause his currently diagnosed heart disorder.  Rather, the 
examiner explained that his current heart disease first developed 
many years following service, and is likely attributable to other 
causes, including hypertension, high cholesterol and tobacco use, 
which are documented, notably, in the private medical records as 
risk factors for the Veteran's heart disease.  The examiner also 
took note of the fact that there was no medical evidence in the 
records dated since 2004 suggesting that the Veteran had valvular 
heart disease with aortic stenosis, or that he had otherwise 
recently been found to have a heart murmur.  

As is true with any piece of evidence, the credibility and weight 
to be attached to this opinion are within the province of the 
Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  In this case, the most probative evidence of record 
consists of the Veteran's service treatment records and the 
opinion of the January 2008 VA examiner,  Such evidence fails to 
demonstrate to at least equipoise that the Veteran's current 
heart disease, first diagnosed many years after service, is 
attributable to the documented in-service heart murmur.  Rather, 
the evidence preponderates in finding that the in-service heart 
murmur did not constitute the onset of a chronic disability at 
that time, and is unrelated to any current cardiovascular 
disease.  In this regard the Board notes that the January 2008 VA 
examiner's findings as to the absence of any relationship between 
his current heart disease and the in-service findings is also 
supported by the November 1994 cardiologic examination, which 
showed a normal sinus rhythm without murmurs, etc.  As the 
evidence preponderates against the claim, it must be denied.  
Gilbert, supra.  

The Board acknowledges the Veteran's contentions, as well as his 
reports of continuing "heart trouble" since service.  The 
Veteran is certainly competent to relate his observations of 
chest pain, etc.; however, he is not competent to attribute his 
currently diagnosed heart condition, first clinically documented 
many years following service, to the in-service findings.  The 
Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, the Court has also held that lay 
persons, such as the Veteran are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis or 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007).  In this case, the Board finds the 
contemporaneous treatment records establishing that the Veteran's 
in-service complaints were attributable to anxiety rather than 
his heart murmur to be far more probative as to the nature of his 
complaints than the Veteran's lay recollections offered decades 
later.  Similarly, the Board also finds the opinion of the 
competent VA health care specialist to be far more probative as 
to the most likely etiology of his current heart disease than the 
Veteran's lay assertions. 

In closing, the Board also notes that there appears no clinical 
or lay evidence pertaining to arteriosclerosis, or any other 
heart problems, dated within the first post-service year, or for 
many years thereafter.  Indeed, the Veteran did not suffer a 
myocardial infarction until 1985, some 10 years after his 
discharge.  It is thus impossible for the Board to ascertain 
whether arteriosclerosis manifested to a compensable degree 
within this period.  Accordingly, the presumptive regulations are 
not for application.  38 C.F.R. §§ 3.307, 3.309.

Lastly, the Board notes the Veteran's representative's request 
that the Veteran be afforded a VA examination by a Board 
Certified Cardiologist.  It is noted by the Board that the 
January 2008 VA examination was conducted by a nurse 
practitioner.  The representative's request implies that the 
nurse practitioner was not qualified to render an opinion in this 
case.  However, medical evidence is not limited to that which is 
provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
The probative value of a medical opinion is also based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings.  
See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board finds no 
reason that the examination was inadequate due to the examiner's 
qualifications.  As noted above, the examination was based on a 
substantial review of the record and medical findings and 
considered the Veteran's complaints and symptoms.  Barr, Stefl, 
supra.  The examiner's thorough clinical findings and rationale 
suggest a clear understanding as to the medical issues implicated 
in this case, and the representative's request reveals no basis 
for finding the January 2008 examiner unqualified to render an 
opinion.  Accordingly, the Board sees no reason for further 
examination.

In summary, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against granting 
service connection for the claimed arteriosclerotic heart 
disease.


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease, claimed as a heart condition, is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


